DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the second end” and the limitation lacks antecedent basis. For the purpose of examination “the second end” is interpreted as “a second end.” Clarification is respectfully requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allotey (US 2010/0264180).

1: Allotey teaches a foldable (see embodiment of Figures 1-13, paragraph 0005), waterproof case (water tight configuration paragraph 0039, via seal 162 in Figure 10, when it is uncollapsed, and the terms ‘waterproof’ and ‘watertight’ are interpreted as equivalent terms since Applicant uses the terms interchangeably in the specification, paragraph 0003-0005) comprising: 
a first wall (first wall comprised of side wall portions 142, 144, shown on the left side in Figures 7-8); 
a second wall coupled to the first wall (second wall comprised of housing 124 and its extensions 126, Figs. 7-8, para [0037] - Hinges 146 join side wall portions 142 to housing 124) and at least partially defining a cavity (see unmarked cavity partially defined by said first wall and said second wall, Fig. 7) within the case; 
a lid (cover 130) coupled to the second wall and configured to selectively cover the cavity (see Fig. 5; para [0037] cover 130 is joined to top extension 128 (of housing 124) via hinge 132 and is pivotable about hinge 132 to expose rear wall 140 of the box); and 
a hinge (hinges 146, Fig. 8) disposed between the first wall and the second wall (paragraph [0037] hinges 146 join side wall portions 142 to housing 124), the first wall rotatable relative to the second wall between a first, expanded position (see first, expanded position illustrated in Figs. 7-8) of the case and a second, collapsed position of the case (see second, collapsed position illustrated in Figs.1-4), wherein in the first position the cavity includes a first volume (see the first volume of Figure 8, in the first expanded position) and in the second position, the cavity includes a second volume less than the first volume (see expanded volume 

2: Allotey teaches the claimed invention as discussed above for Claim 1 and Allotey further teaches that the first wall includes a first panel (side wall portion 142, Figs. 7-8), a second panel (side wall portion 144, Figs. 7-8), and a hinge (hinge 148, right side of Figure 7) disposed between the first and second panels, the first panel rotatable relative to the second panel between the first position and the second position of the case (see para (0037) hinges 148 join side wall panels 142 and 144 to each other ... side wall portions 142 and 144 are unfolded).

3: Allotey teaches the claimed invention as discussed above for Claim 1 and Allotey further teaches that the first panel and the second panel fold inwardly, into the cavity in the second position of the case (see Figure 4, where the panels are folded inwardly to move into the second collapsed position).

8: Allotey teaches the claimed invention as discussed above for Claim 1 and Allotey further teaches that first wall and the second wall are each made from metal (sheet metal, paragraph 0047).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allotey (US 2010/0264180) in view of Liu (US 2007/0278913).

9: Allotey teaches the claimed invention as discussed above for Claim 1 except for the explicit teaching of the lid includes one of a barrel and a pin, and the second wall includes the other of the barrel and the pin, the pin removably received within the barrel to couple the lid to the second wall, wherein the pin is pivotable within the barrel.
Allotey teaches a lid (cover 130, Figure 7) which is coupled to a second wall (housing 124, Figures 7-8) via piano type hinge (132, Figure 5, paragraph 0047, where hinges 114, 116, 132 are piano type hinges).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allotey such that the hinge of Allotey is made from a conventional known piano hinge of Liu, where interleaving hinge barrels and a hinge pin were provided as the piano hinge since such a construction was commonly known type of hinge in the art to pivotally connect a cover to a wall/panel to permit the cover to move from one position to another, as taught by Liu (paragraph 0028).

Allowable Subject Matter
Claims 4-6 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, pending the official response to the above noted issues, the amendment/clarifications would require further search/considerations.
Claims 14-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428.  The examiner can normally be reached on Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.